 

SEP 16 2019

Clerk, U S District Court
District Of Montana

 

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
PATRICK DAVISON,
Defendant.

CR 06-141-BLG-SPW

ORDER

 

 

Upon consideration of the United States’ Unopposed Motion to Amend

Restitution Payee and Brief in Support of Motion to Amend Restitution Payee

(Doc. 87), and good cause appearing;

IT IS HEREBY ORDERED that the restitution due to Margareta (Marg)

Dangerfield, be disbursed in equal shares to the following heirs:

Randy L. Dangerfield
1522 Howard Avenue
Billings, MT 59102

Vicki L. Wahrlich
1712 Province Lane
Billings, MT 59102

Reggie L. Dangerfield
337 Naylor

Billings, MT 59101

Cindy Chapman
3125 164" Place SE
Bothel, WA 98012
L_
DATED this _/Z day of September, 2019.

Levee 2 Cb

SUSAN P. WATTERS
U.S. District Court Judge
